Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 52



                     UM TED STATE S D ISTW C T C O UR T
                     SO U TM R N FL O W D A DISTR IC T


   M ichelleHudson Hale.                                             FILED BY #cç                D C.
                                                                                                  .

  Plaintiff
                                                                            FE2 11 2221
                                                                            ANGELA
                                                                           CL EBK U SE. NOBLE
                                                                           s.          DIST.C'
                                                                                             E
                                                                            n.og/1A.-.w RB.
                                                                                         .
   VS



   Schm idt& Federico P.C.
                                                      JURY TRIAL DEM AND
   Defendnnt




                            C O M PLA U T

   M ichelle R Hudson,plaintiff,in the above styled cause,s'
                                                           uesabovereferenced
   defendnntts)forcomingtogether,conspiringandsucceedingintransfeningyearly
   dividend checlcs,property assets,bonds,and m zstaccotm tsleR itl PeterR Hale Sr
   Tm st RobertHale SrTrustandPeterR HaleTnzststillilithepossession ofthe
   defendlmtls).Suchassetswerenottransferredtotheplaintiff,heiroftheestate.now
   stolenbythedefendnntts).A11tnzstaccolmtsleR tothisestatehasbeenconfscated by
   defendnntordefendnntts).Itwaslùamedin4/2019,certaindefendantts),ob/ined
   probate ordernecessary to com pletetbisconspH cy in which a11paG esinvolved used
   theordergotten illegally to willfully and spitefully deceivethe Suffolk Colmty Probate
   Court,andOyonechallene gtheirauthoritywhenntelingintothisconspH cytokeep
   conkoloftherem ainin PeterR Hale estate;bam'ng theplaintif, theplaintiff,the
  rightfulowner. n isconglom eraion hassucceeded in exchanging,kansferring,and
   transferownership rightsintenully. Such actionshave precepetated the folloWing
  reasonsforstating thisclnim :
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 52




   =
   I                JURISDICTIO N /VENU E

  1.         Title28 Sectiôn 1391(b)US Code FRCP -
              Jurisdiction underU.S.Code Title 28 Pal IV


              Chapter85 -Code 1332.

   2.         This action also applies to Jurisdiction ofPerson-which

            gives Jurisdiction regardless ofIocation ofPersons and

             is applicable to DiversityActions regarding Iocatidns of

             persons regardless ofIocation.


  3.         The U.S.Constitution provides forconcurrentfederdl

             Jurisdiction in àctions between citizens ofdi#erentstates.

             Case Reference Strawbridgev.Curtis7 U.
                                                  'S.267 (1806).

  4.         ProperVenue is applied as itrelates underSection

             139 (b)(2),applicabletodistrictswherefuture harm



  3.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 52




                PLA INTIFF/PA R TIES


        1.   Plainti: M ichelle Hudson Hale,is a citizen ofthe U S.,
                                                                .




              and has been since bidh,the Plainti# currently

              resides in M iam i,Florida.



             Aljoiner parties,are ChildrenofHale & Hudson.
             Additionalpadies m ay be added during the course of

             this procedure w here necessary.


       8. AjoinerCasesassociated tothiscomplaintconsistsof
             C hase Bank -C ase#14-32293 CA 24,CivilCourtM iam i,


             Florida,M iam iDade County,and W ells Fargo Bank,

             Case# 1:15-C V-20287-DPG ,FederalC ourt,M iam iFlorida,

             M iam iDade Gounty.



 2.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 52




                          D EFEN D A NTS


       W ilm erHale & Hale Dorrare both Law Firm s Iocated at60 State

  Strvet,Boston M a,02109,O wned Silkerbridge- A com pany thatm anaged

  investm ents and Advisors.


  2.    .schm idt& Federico.P.C .- Law Firm Located at200 Berkeley

  Street,17th Floor, Boston M a 02116 info@ schm idt-federico.com


  3. W ells Fargo Bank,A Banking Institution,has corporate

       offices are Iocated at1156 Avenue OfThe Am ericas,N .Y. N .Y,10036

  4. Adkins,Kelston,Javez PC ,is a law firm Iocated at

        90 CanalStreet,#500 Boston,M a,02114.


  5. C hoate Hall& Stewaë LLP,is a Iaw firm Iocated at

        Two InternationalPlace,Boston,Ma0211ô.

  6.     Chase Bank

         45 W allStreet NY, NY 10005


  4.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 52




  111. *EASON FOR STATING A CLAIM
         1.          TO RT FR A U D
  Defendants are able to keep controlofthe Hale Estate ofw hich thex
  M anipulated and controlled before W illiam Schm idtw ould be granted
  PersonalRepresentative status and Estate cohtrolin 2017 necessaq
  to controland sellrem aining assets and the follow ing actions ofthe
  Defendants can validate know n fradulentaclivitv as it pedains to the
                                        .


  PeterR Hale Estate and Trustare consistentsince m y know ledge of             -


  such activity w hich began in 2007 and are as follow ::       -




  A.    Silyerbridge.,a corporation,owned by W ilmerHale,and aIIDefendants
  refused to Iiquidate the accounts belonging to Plaintiff's husband before his death.

  Those accountswere transfesred to MichaelFay before and aftefhis deathwiththe help
  ofW ilm erHale,A Newly appointed PersonalRepresenative, W illiam Schm io would

  Màke itpossiblelo continue theirfortyyearpractice ofhaving complete controlof
  the PeterR Hale Estate , bank accounts,trustaccountsand stocks

  Exclusively and continue to refuse to purrenderholdings to the
  Plainti#,before orafterthe death ofhusband PeterR.Hale.



  M ichaelFay and W illiam Schm idtwould adm ita fake willinto record necessary for

  obtaining controlofassets rem aining orspent.That w as once a partofthe PeterR

  Hale estate. This unethicaland illegalpractice violates SEC Rules

 (15c1-7), and the Securities ExchangeActof1934,which prohibits a personfrom
 using a m anipulative,deceptive,ofotherfraudulentdevicq''- to com plete a
 5.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 52




  securities transaction. The rule is codified at17 C.F.R.240.15c1-7. 17 CFR

  270.17j-1-3(2)-(3),(4)and (5),and the PersonallnvestmentActivities Of
  lnvestm entCompany Personnel,

  SEC Antifraud RuleR06(4)-8forAdviserstoPboled InvestmentVehiclqs,The
  Investm entAdvisersActof1940,Rule 204A-1,The InvestmentCom pany ActOf1940,

  requiring disclosure offinancialcondition and investmentpolicy when stocks are sold?

  The Investm entAdvisersActof1940, and the Dodd-Frank W allStreetReform and

  The CoqsumerProtectionActof2010,including disclosur: andtr:nsparency.
  There have beenacts committed by Defendantts),thatviolate aIlFederalSecurities
  Lawsincluding,theSecuritiesActOf19b3,(15U.S.C.77a-aa),theSecuritiesExchange
  Actof1934 (15 U.S.C.78a-m),theSabanes-oxleyActof2002(Pub.L.107-204,116
  Stat.745 (2002),The InvestmentCompanyActof1040 (15 U.S.C.80a),the lnvestment
  AdvisorsActof1940 (15 U.S.C.80b),TitleV oftheGramm-Leach-BlileyAct(Pub.L.
  106-102,113 Stat.1338 (1999),the Bank SecrecyAct (31U.S.C.5311-5314;
  5316-5332),as appliedto fundsapd investmentadvisors,anyand allrulesabovethat
  have been adopted by the com m ission orthe Departm entOfTreasufy.


  ltis notcertain ifeach holderofSilverbridge Securities becam e the sole ownerofeach

  Individual stock holding in this accountorifthey were transferred aftersailormerger.
  Ofthe Silverbridge Accounts held by W ilm erHale.


  2.     Necessaryforone to own securities,they m ustbe bought, and then traded
  6.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 52




  between,holders found in the W allStreetSecurities Exchange. in this instance we

  begin wilh Silverbridge,a known Finance InvestmentCom pany.


  Atsome pointChase Bank acquired possession and ofa Hale TrustStock from

  sources to be determ ined.They become transferagents who controlwho com pletes a

  sales ortransferof.
                    stock.

  3.To do this one m ust have been granted the rights necessary to sellsecurities for
  clients,to receives service fees,form anagem entofstock

  As wellas acceptance ofpaym entwhereby thatinitiate can be paid and qs a resultcan

  profitfrom buying and gelling stock ow ned by anyone.Chase Bank,W ells Fargo Bank,

  were also on the Slverbridge Accountowned by W ilm erHale Hale Dorc, ltis notknow

  whére substantialam ounts ofm oney from each accounttransferred to when this Hale

  TrustAccountw as Iiquidated belonging to Chase Bank and W ells Fargo who both

  suddenly are transferagents afterthe death ofM r.Hale.

  AllStocks can individually boughtand sold by anyone who em ploys a brokerwho

  conductbusipess as a brokerage company. Brokers are employed byCorpb,are
  brokers orare working independently to brokersales,buys,trades,and are paid with

  com missions and fees ,from clients.


  4.    Silverbridge,,was a corp,owned by W ilmerHale,item ploys brokers oruses

  outside bfokers to buy orsellstock,forprofit. ltm ustpay outfees and gives possible

  com m ission. Any company thatallows form any sales and trades forclients because

  each sale orbuy generatesfeesand orcommissions.
  7.
        &
            Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 52
t




    l                                                                                                        .



              5.    Silverbridge.,a corporation,ow ned by W ilm erHale, refused to Iiquidate aII

              accounts upon requestto selland trade stocks. They chose to shutdown the business,
    I
    @                                                                .
    i                                                                                                    .
    I         Transferaccounts to an entity known only by the party,W ilm erHale and M ichaelFay

              W ellsFargo Bank,Ghase Bank,W ilmerHale Hale Dorq,and W illiam Sçhmidtwould
              Bemajorparticipants necessarytofinalize deals orattemptto finalize the sale,orallow
              third partiesto finalize realestate transactionsas itpertainedto thisestate.

    p
    j         6. WellsFargoBank,ChaseBankandanyoneDefendantcouldsalesstockorreal
    h
    j         estatebelongingtotheHaleestate,whenonememberofthisgroupcanobtaina
    t                                                                                                            '
    '         PersonalRepresentative status. W illiam Schmidtwas the party who would subm ita will

    j         thatwassupersededbyawillgrantingisauthoritytotheplaintiff.Withthiswillwithheld
                         .
                                                                         '



    i
    l          from theSu#olkCountyProbateCourt, competecontrolofassetsremained i
                                                                                nthe
                                               .


    r         possession ofthose who wanted to Iiquidate assets in the Hale TrustAccountas well
    1                                       .
    j         As assets leftbyotherholdings
                                          'from Hale Trustsbelonging to Trustsofpriorfamily

              m em bers who Trusted assets to the Hale Trust.
    I
    !
                                                                                                     .
    :

    1         These unethicaland illegalpractices violate SEC Rules(15c1-7),The Securities
    I                                                                                          '
    1       . Exch4ngeActof1934 (TheAct)prohibitsapersonfrom usinga manipulative,
              deceptive,orotherfraudulentdevice''to complete a securities transaction. The rule is
    !
    i
    I         codifiedat17C.F.R.240.15c1-7. 17CFR 270.17j-1-3(2)-(3),(4)and(5),Personal
    !
    7         InvestmentActivitiesOflnvestmentCompanyPersonnel,
    1         sEC Antifraud Rule20644)-8forAdvisersto Pooled InvestmentVehicles,the
    i         8.                                           .
    j                                                                                                '

    1
    l
    1                                              .
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 52




  Investm:ntAdvisersActof1940,Rule 204A-1,The InvestmentCompanyActOf1940,
  requiring disclosure offinancialcondition and investmentpolicy w hen stocks are sold,




  The Investm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and
                                                      ,
                                                                         '
                                                                             .



  Consum erProtection Actèf2010,including dipclbsure and transparency.

  The same Plainti# involved in controlofthe estate and laking onTrustee dutiesand
  actively palicipating,com m unicating and m aking decisions regarding sales,trades and

  buys,before the death ofthe rightfulownerwould notrelinquish roles thereafter. They

   would continue the same jractice with no oversight,having virtually unlimited
  destruction to manipulate accountsto obtain self-serving distributionstp fulfilltheirown
  objectivestaking no consideration ofthe financialIoss and burden placed onthe
  plaintift causing harm to the Plaintiff, Ioss ofaccountholdings and having no record of
  transferand orsale ofeach stock holding,Thls would resultin greateconom ic Ioss,
   poorhealth and death ofhusband as alleged in originalcase filings regarding Chase

  Bank,andW ells Fargo BankinJanuary of2015.(See Cases).
                Harm resultswhenuseofaccountts),withouttheapprovalfrom thelegal
  accountholderwho is being denied access and use accounts thatshould belonging the

  Plaintift.The same funds were requested to payoffthe mortgage ofhome at168
  Bellingham St,Chelsea,M a 02150.Italso needed wheelchairaccess ând the hom e at

  168 Bellingham St,Chelsea,M a,02150,had 10-12 stairs in entrance and back ofhome

  thatdid notprovide assess to hom e forpersons using a wheelchair. The hom e would

  go into foreclosur: in 2015,or2016,exactdate stillbeing reséarched as recorded
  9.
                    Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 52
                                                                                                                  '
                    ,
%


        l                                                                                          .
        I
            '
                        regarding the sale are sillin location process.Defendants,being totally responsible for

                        hom e defaultwould go on to sellthe hom e as a resultofa forced defaultbecause the
        '
                        trustee refused to pay pastdue m ortgage,


                                8.    Had defendantti)complied to requeststo Iiquidate Silverbridge,this
                        objectivecouldhaveV enaccomplished.Accountsarestillindisarray.
                .                                       '                       '                             '                       .
                                                                                                                      .




                                9.   W ilmèrHale refused to give accountofHale TrustPortfolio thatincluded

                        Plaintiffs,fatherand grandfatherand possibly mother,now deceived,and afterdeath of
                        M r.Hale.

        t                                    '                  '           .       .
        1                       10    SilverbridgerefusedtoprovidemonthlystatementsfortheHaleTrusts,its
                        notcertain how m any tim es stocks were sold,traded orboughtbutItis certain in

                        happened m any tim es,generated fees and com m issions,and such acts coptinue to this

                        day.Exam ple,BR PLC ,-The Plaintiffreceived Ietters from W ells Fargo Bank and Chase

                        Bank stating both were owners ofthe stock. This could only happqn ifshares were sold

                        byabrokerwhosplitthe accountbetweentjetwo partiesdoingasplit,oradcounts
        I
        I                                                                                      .
                                                                                                                          .
                        were duplicated. Itis notcertain w ho owns the account,w ho is the

                        transferagent,how m any tim es ithas been switched between transferagents, who

                        initiate buys,sells and transfers butrecords w illshow m any transactions occurred.
        1               '       11
                                 .


        l
        j
                                     Exam.
                                         pl
                                          e,Zi
                                             mmerHol
                                                   di
                                                    ngssol
                                                         dthi
                                                            sst
                                                              ockaswel.di
                                                                        vi
                                                                         dendsf
                                                                              romaccount
                        openedin2012,Plaintiffwastold itwastransferredtothem in2014,andwouldpay
        j                                                           .                                                             '
                        dividends forthis period onl
                                                   y. W hen Msking where transfercam e,was told
        j                                                      . .                                                                ' '
        1               ComputersharewhoistheIargesttransferagentforinvestmentswoildwide.However,
        l
        1
                        10.                                           '
        !                                                                                                                     .




        1
        ,
                                                                    .
                                                                        '




    .                       t
                    Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 52
    *
                '
            .




        2


        l Computer
                 àharewoul
                         dgoont
                              oref
                                 usetodi
                                       scl
                                         osewhotransferredownershi
                                                                 ptothem                                   .



                       1wastoid Com pterhare wastrahsfefagentforstockheld byChas: and W ells
        '              Fargo Bank,and they would deny accountownership m aking itim possible to

                       Know the Ieéaltransferagentwas.                              ,


                        W ho transferred the stock to Com putershare is undisclosed as Com putershare
                       refuses to disclose any inform ation regarding sale,buying ortransferofthis account,

        I              butstatesAirProducts& Chemicals,Raytheon and severalotheraccounts w:re sold
                                                  .




        I              ortraded,withoutthe Plainti; knowledge ofwho and when the transactions were done
                       as the Plainti# is the only person with the Iegalrightto m ake buy,orsellrequests. This

                       activityisbeingdonewith (3)to4)trustaccountsheld byWilmefHaletothisday,ifaII
                       accountshavenotbeenIiquidated byWilmerHale.Reference Exhibit(A),whichclearly
                       shows m any selland buys transactions thatwere once partofthe Silverbridge Account.
                                         '
.




                             12. There is a failure to m anage accounts necessary to com ply to

                       requests forclosure ofaccoupts upon requestofthe shareholderand

        .             TrUSiee PeterR Hale,ownefofaccounts,dividends,safe depositboxes,in
                      accounts ofseveralfinancialand bank Institutions.RealEstate,is also

                      includqd in alleged m isuse ofsuch accounts neceysary to enrich the needs

                       and desiresofDefendantts)who abandonaIIinterestsofPlainti#'s
                      11.

        1
        I
                             '
        j
        ,
                                 .                                                   '      .
                                                                                                                 '
j         Q   T
    Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 52


'
                                                                             .

l    .




         finaniialand generaiwellbeing afterbeing benta Irrevocable Trust
I

1         Am endm entto the originaltrustdocum entafterrefusalto send a copy of

         the revocable trust Docùment. They would contihue to close bank

         Accounts and keep assets,and refuse to rqlinquish controlofaccounts

E        As wellasthe Estate ofPeterR Hale before and afterhis passing.
l
I
j
I
                            .                                            .           '
'
                  13. In doing so,there is a clearviolation of federal

l                       and state Securities Laws and Corporate Governing Laws
i
1
1                       includlng the FraudulentInterstate Transactions
1
j
)                       Pursuantt
                                '
                                o15US Code779-SecuritiesActof1933 and            ,


;
I
                        'Secti
                             on112-detailingwhatisr:quired regardingaspecific
                                  -



I             .
i                       Code ofEthics w hich prohibitSelfDealing Activity and

                        Conflict. AS w :llas the Dodd-Frank W allStreetReform ând
:
t
1
                        consumerprotecti
                                       onAct,Titl
                                                evll;whichrequires
1
i
                        Transparency, Accountability,according to Section701thru
!
1                       section 1021
l                                     .
1                 12,
I
I
l
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 52




    1111.   N EG LEG A N C E



             Plainti; is incorporated by reference the allegations of

             paragraph'
                      ,1 through 41, as though fully setfodh herein.


              AIIosicers ofthe com panies took actions thatfailed to show
              adutyofcare loyalty and good faith in business and
                               ,
                                                                          / '
                                                                            j

              including obligations to exercise good business practices




              ,   to acteffectively in the operation of

              business ofthatcompany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply
              w ith basic term s ofcorporate interests as itapplied to

              acçom m odating the needs ofthe stockholderand not
                                         83.
              the needs ofthe corporation.

              The Corporationts)would go on to reçklesply act,
  97.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 52




              having fore knowledge,such acts willcaus: losses necessary

              to diseifranchise the Plaintis. By choosing notto

              liquidate accounts by selling aIIstockholdings and giving

              a check to the Plainti',to use by the Plainti; in

              2009, the Defendant,continued a reckless disregard for

              the plaintif,having fullknow ledge such acts w illresultin

              a Ioss ofstock holdings resulting from reckless m anagem ent.

              Accounts rem ain dilicultto trace and recoverdue to a refusal

              to disclose accountactivity by providing m onthly statem ents .




              Defendants violated federaland state statutes, according to

              UnfairBusiness Practices,(Business&mprof.Code 17200 et

              seq.).
              AIIDefendants w ho are Corporations,w ith, officers,Iaw yers,

              trustee's,directors,brokers and representatives ofw hom ,

              engaged in transactions thatwould end in a paym ent

              to one ofthese parties forcom m issions,disbursem ents,

              and paym entforopening,closing,transferring equity accounts




  98.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 52




   such asstocks,bonds,securities,and realestate.The Defendantts)
              are Iiable because the C orporation,being the controlling party

              prpersonts),isIiable forinjurycyused bya reqresentative.
     ;               zz,fX
                        .'.ztzzo d/ -'.zr'W          '     W Z* -O
                                                              . >cw
              . s                  zwz.- kx <' X .SW r
                                        /
              The   aintil was harm ed by Ioss ofassets,Ioss of

              loss ofhusband às wellas su#ering from metaland physical

              issues involved w ith a person w ith disabilities. To be proven

              w ith m edicairecords from initialdiscoveries.




  99.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 52




     =
     V              BREECH O F FIDUC IA RY DUW

                    Plaintiff is incorporated by reference the allegations of

                    paragraph'
                             ,1 through 41, as though fully setfodh herein.


                    AIIofficers ofthe companies in question,owe plaintifqs)
                    a duty ofcare,loyalty and good faith in business and

                    fiducigry duty including obligations to exercise good

                    business practices,to acteffectively in the operation of

                    business ofthatcom pany and to actin the bestinterest

                    ofthe stockholderand each com pany failed to com ply

                    w ith basic term s ofcorporate interests as itapplied to

       -   -   --
                    accom m odating-the-needs-ofthe-stockholder-and-not- . -. .--

                    the needs ofthe corporation. Defendants violated federaland

                    36(b), The InvestmentCompanyActwhich sjates,lnvestment
                    Com pany's have fiduciary duty w ith respectto the receiptof

                    iom pensation for services.Therefore,a breach willoccur

                    w hen an investm entCo.pays fees to advisors fortransactions


  100.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 52




              thatcause a depletion ofassets in the accountwhen the
                               .                      '


              Plaihti/ s trustee aoorney is told by trustee

              to a (0)holding amountatthe time death ofPlaintiss husband.
              See Exhibit(E).
              Such acts cannotbe justified and no gainswere made.
              There w as notability to achievë a favorable rate ofreturn on

              the account.




                                              101.
&       l           '--
            Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 52


        '
        1
        !
        l
        1
        :
        r                 Plainti; incorporate by reference the allegations ofparagraph

                          1 throqgh 41.,as though fully setfodh herein.
    I
                          AIIo/cers ofthe companies in question,owe plaintiffls)
                          a duty ofcare,Ioyalty and good faith in business and

                          fiduciary duty including obligations to exercise good

                          business practices,to acte#ectively in the operation of
    1
                          business ofthatcom pany and to actin the bestinterest
    I
    1
    !                     ofthe stockholderand each com pany failed to com ply
    r
    1
    I                     w ith basic term s ofcorporate interests as itapplied to
    1
    !
    I
                          accom m odating the needs ofthe stockholderand not
    I
    l                     the needs ofthe corporation.
    l
    I                     Defendants violated federaland state statutesr
    1
    !
    I

                          Plaintiff is incorporated by reference the allegatlons of
    I
    I                     paragraph 1 through 41, as though fuliy setforth hereink
    l
    I
    I


    r                     AlIosicers ofthè companies in question,owe plaintiffts)
    i
                          a duty ofcare,Ioyalty and good faith in business and
    l
    ;
    i                     fiduciary duty including obligations to exercise good
    l         1o2
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 52




              business practices,to actelectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the nveds ofthe stockholderand not

              the needs ofthe corporation.



              Defendants violated federaland state statutes,such as 36(b),
              The Investm entCom pany Actw hich states,an investm ent

              Com pany has a fiduciary duty w ith respectto the receiptof

              com pensation forservices.A breach w illoccurw hen an

              investm entCom pany goes on to

              pays fees to advisors fortransactions thatcause a depletion of

              assets in the accountw hen the Plaintif s trustee attorney is

              told (0)holding amountatthe time death ofPlaintiffs husband.



              Such acts cannotbejustified and no gainswere m ade.
              There was notability to achieve a favorable rate ofreturn on
  103.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 52




            the account.

      Silverbridge sells its FinancialAdvisory Corporation in 2012.

      ltheld accounts belonging to fhe PpterR Hale Revocable Trust,
      ow ned by Plaintiffs husband. P.O .A ., and Trustee authority w

      was grànted Plaintil,necessaryto assisted Husband,PeterR Hale in

      requesting sale and receiptoffunds-years before this sale occurred.

      W ilm erHale ow ned Silverbrdge, Controllers refuse to liquidate accounts,

      and transferfunds. C ontrollers engage in selfdealing,and a hostile take

      overofaIIaccouhts and assets w ithin the Hale Holdings by this com pany.

      Stock brokers,trustees,holding com pany associates,and its

      representatives to use and devise any schem e to bankruptallassets and

      holdings w ithin the PeterR Hale Revocable Trustas w ellas Trusts

      privately held forfather,grandfather,and possibly grandm otherand

      m otheqallnow deceased.


      This com pany had a duty to provide disclosure regarding the sale activity

      before and aqerthe sale and did not.Accounts are noW in the possession

      oftrustee w ho w orked forW ilm erHale during the sale,and w ere transferred
  '
        .

      to him and notthe shareholder,afterthe sale. Itis clearthere w as a sale
      104.
'

                                   a
            .
                        Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 52




                          and purchase ofthe Hale TruitA ccounts,There were no disdosures
        j ::.:! -
                    '              .
                                                                                                  .



        i                 m ade from Trustee to date,norfrom W ilmerHale to date regarding sale,        ,
                                                                              .               '
                                                .


                          and disposition ofHale accounts afterthe sale as the acts deliberately

                           excluded the Plaintiff,who continued to Iive and was ownerofthe
                          propedy Iocated at 168 Bellingham Street,Chelsea,M a 02150. No m ail
        1

        1
        i
                          waseversentto'thisaddressfromWilmerHaleandMichalFaywho
        I                 preventedsaleofhome,ownershipofahomewithwheelchairaccess
        I
        i                 and paym entofback taxes,neceséary to preventforeclosure buy keeping
                                                                 .

        (                                                                           '
        i                 and w ithholding aIIassets held w ithin the PeterR Hale Trust   .


        l
        i
        j                 W ells Fargo Bank,C hase Bank,C hase Bank,NA ,were clients nam ed on
        l                 sil
                            verbridgestatementofHoldingsExhibit(A)
        l                                                               .
                                                                            Theywouldgoontohold
        i                 accountsfrom the HaleTrustthathadto betransferredtothem by
        l
        l
        I
        I
                          W ilmerHalewhile stating no accountsintheirname belonjstothe Hale
                                                                                  .


        1
        !                 Trustwhen itclearly states they were paid stockholders ofthe Hale Trust.
        $                          . . '
                           Coum pershare,A ST,are transferagents. Accounts from the Hale Truàt
        i                                                        .



        I                 woul
                             dbetransferredtothem tohold,transferorsellattheirdiscreti
                                                                                     on.
        I                                               105.
    .



        j                                                             .                       .
        1
        !                                                                                 .
        t                                                                             '
        ;                              .
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 52




  AlIcohtinuedto refuse saie ofstockto Plainti/ ,provide information
   regarding accounts,activities involving.pccounts,statem ents,as wellas

   any and aIIactivity pedaining to th: Hale Trust,pastand present. AII

   Corporations acted accordingly,aIIindiyiduals acted accordingly,w ho are

   nam ed Defendants to this case. The Plaintiff,continues to research these
                                             .
                                   '                      '                    '
              .                                  .


   activitieswhichareaIlinviolation oitheAntifraud provisionsof cFR Title
   l7-chapter11-part240 Section 240.13e-3,(a)and (1)thru 6. Going
   private transactions by cedain issuers ortheiraffiliates.




   106.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 52




   .I
   V          NEGLIGENT INFLICTION OF EMOTIONAL
                           D ISTR ESS


               Plaintil incprporate by reference the allegations ofpar@graph

               1 through 36.,as though fully setforth herein.

               Allolcers ofthe companies in question,owe plaintilts)
               a duty ofcare,Ioyalty and good faith in business and

               fiduciary duty including obligations to exercise good

               business practices,to acte#ectively in the operation of

               business ofthatcom pany and to actin the bestinterest

               ofthestockholderandeachcompanyfailedtocomplf
               w ith basic term s ofcorporate interests as itapplied to

               accom m odating the needs ofthe stockholderand not

               the needs ofthe corporation.



          There was no wayto suggestthe defendantls)would withhold
          funds from accounts. ltbecam e clearaqerw eeks of

          requests to sell. The haltto accountaccess stopped aIIthoughts

          ofpursuing Iegalaction,a PO A and iatera new TrustDocum ent

   107.
            .
                Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 52
    *
        i
        l




        l
        1
        r
                           andw illwouldresultaswaystostopdefendantts)defiantand
        p                  illegalactivities
                                          .         .



        2
        1                  The plaintif had to actas padnerforM r.Hale in aIlbusiness

                           transactions thereaqer. Thisjob would nothave been accepted
                           ifknow ing in advance,there w ould be a warw ith W ilm erHale.
        )                                                                                                '
        r
        1                  NonThe Less, thi
                                          s would be the outcome. Thiswould cause
        i
        1                  dailyactivitiesoftheplaintigtoexceedthethreehourthreshold
        ,
        j                        '                                                   .               .
                           required forpersons w ith a disabilty ofPlaihtif. This w ould cause

        !                  greàtpain and distress to entire body ofthe Plaintil who had to
        1
        p
                                                                     .                           '
        I                  exercisedailyactivitynecessarytokeepcashflow necessaryto
        l
        i                  pay forexpenses as they applied to the Hale household.

        I                  The unodhodox activitiesofthe defendantwould cause moving
i p              '                                                              '
è i                        severaltimesto otherstates as itwas dangerousto continue
!       '
        j              .
        '
        J                  living w ithoutaccess in and outofthe hom e The plaintis could not
                                                                             .




                           assisthusband in and outofhom e due to disabilities and M r.Hale

        1                  felttoo constricted to the hom e w hich had on w heelchair access in
        /
        l                  andoutofthehome.How tocareforMr.Halesdisabilitywalking,
        '                  financialand health issues as w ellas the Plaintif s proved quite
                                                                     '
    ,


        J          108.
                   '                                                     .




        !
i
'




                Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 52
    *
            ;



            l           .
            /
            I               mentall
                                  yand physi
                                           cal
                                             l
                                             ystraining. .
            j                                . '

            1               This electw ould increase as husbands health deteriorated with the
            r

                            currentcircumstance and a need forme4ialcare,also denied by the

                            defendant,and financialuncedainties,created additionalm ental

            1
            j
                            and physicalstrainashusbandwould continue to requir.            '
            I                                                         .
            1               hospitalization,
            j                 .
            i
            I               som ething the W ilm erHale associates were fully aw are w oujd result
            I       '
            !
            1               from Iàckoffundsnecessarytoobtain24 hrAssistedLivingCare.
            )                                                           . '
        I                     .
        I
        r
                            ThePlainti
                                     l,handlesaIIaffairsfortheHalefamily.
        I                   AIIDefendantsviol
                                            atedfederalandstatestatutes,
        !                                           .
        l
        r
                            Gained paymentforfeesandequitywhileatthesametime
        l                   disenfrandhising the stockholderand continuing to
        t       '                                 .
                            access aIIaccounts and m anaging accounts in a way

                            thatwould enrich the com pany and notthe stockholder
1
        I                   form ore than the know n ten years such activity has
k                                             '
ï
i 1                         taken place instead ofclosing aIIaccounts as of2010.
        1
        j                      .      '
        l           lo. .
i       I                                   .

I


        I                         .
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 52




          AIIùlcers ofthe companies in quéstion,owe jlaintiffls)
          a duty ofcare,Ioyalty and good faith in business and

          fiduciary duty including obligations to exercise good

          business practices,to acte#ectively in the operation of

          businessoithatcompanyandto actinthe bestinterest
                                          e
                                      .



          ofthe stockholderand each com pany failed to com ply

          w ith basic term s ofcorporate interests as itapplied to

          accom m odating the needs ofthe stockholderand not

          the needs ofthe corporation.



          Defendants violated federaland state statutes,such as 36(b),
          The lnvestm entCom pany Actw hich states,an Investm ent

          Com pany has a fiduciary duty w ith respectto the receiptof

          com pensation forservices.Therefore,a breach w illoccur

          w hen an investm entC o.pays fees to advièors fortransactions

          thatcause a depletion ofassets in the accountw hen the

          PlaintiTs trustee attorney is told bytrustee (0)holdings exist.
   110.
                1
                .




( r'                Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 52
                                                                                     .

                         '
!               p
        .
                j      $
                       ..                                                                    .
                .
                r      V  IEu;AILURE To upHouo A DUTY oF
                       .. . -
                                                         FAIRNESS                                                .
                j                                      .                                 '       '
                j                                        ,
                                                                                                             '


                1                        Plaintiffincorporatebyreferencetheallegationsofparagraph
                I
                l
                                         1through41.,asthoughfully settodh herein.
                                                                '
                                                    .                                '
                             .                                                                       .



            (                            a duty ofcare,Ioyalty and good faith in business and
i               I                                                           c.

            1                            fiduciary duty including obligationsto exercise good
! r
            p                            business practicus, to actegectively in the operation of
            l                                                           .
            j                               '
            (                            business ofthatcom pany and to actin the bestinterest

            I                            ofthestockholderandeachcompanyfail
                                                                          edtocompl
                                                                                  y
            J                    '
            l
            i                            wi
                                          thbasictermsofcorporateinterestsasi
                                                                            tappliedto
            1                            accommodatingthe needsofthe stockholdqrand not
                                         the needs ofthe corporation.

            1
                                         AIIo#icers ofthe companies in question,owe plaintiffts)
    .       !
                                         a duty ofcare,loyalty and good faith in business and

                                         fiduciary duty including obligations to exercise good

                                         business practices,to actefectively in the öperation of
            !
            I
            1                            business ofthatdom pany and to actin the bestinterest
            t
            J
                     ,                                       122.
                                                                                 '                       '
            !                        .
            1                    .




            l
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 52




              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe itockholder.

              Silverbridge sellsitsFinancialAdvisorydorporation in2012.
              Itheld accounts belonging to the PeterR Hale Revocable Trust,

        ow ned by the Plainti#s husband. P.O .A., and Trustee authority w as

        granted Plaintiff,necessary to assisted Husband,PeterR Hale in

        requesting sale and receiptoffundsyears before this,sale occurred.


        W ilm erHale ow ned Silverbrdge, Controllers refuse to Iiquidate

        and transferfunds. Controllers engage in selfdealing,and a hostile

        takeoverofalIaccounts and assets w ithin Hale Holdings.



        Stock brokers,trustees,holding com pany associates,and its

        representatives to use and devise any schem e to bankruptassets

        and holdings w ithin the PeterR Hale Revocable Trustand Trust

        accounts privately held.


        This com pany has a duty to provide disclosure r:garding the sale

                                   123.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 52




   activity and did not. Accounts are now in the possession

   oftrustee w ho w orked forW ilm erHale during the pale,and werè transferred

  to him and notthe shareholder,aqerthe sale. Itis clearthere was a sale

   and purchase ofthe Hale TrustAccounts,There w ere no disclosures

   m ade from Trustee to date,norfrom W ilm erHale to date regarding sale,

   and disposition ofHale accounts aqerthe sale as the acts were

   deliberately done to exclude the Plaintiff,who continued to Iive and w as

   ow nerofthe propedy located at 168 Bellingham Street,Chelsea,M a

   02150. No m ailw as eversentto this address from W ilm erHale and M ichal

   Fay w ho prevented sale ofhom e,ow nership ofa hom e w ith w heelchair

  access and paym entofback taxes,necessary to preventforeclosure buy

   keeping and w ithholding aIlassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,C hase Bank,NA,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A).Theywould jo onto hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHale w hile stating no açcounts in theirnam e belongs to the Hale

  Trustthatclearly states they were paid stockholders ofthe Hale Trust.

   Coum pershare,AST,are transferagents. Accounts from the Hale Trust

  would be transferred to them to hold,transferorsellattheirdiscretion.
                              124.
    1
        Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 52




    l
    $                    -
    I     AIIcontinuedtorefusesaleofstgcktoPlainti;
    l                                                       ,
                                                                provi
                                                                    deinformation
    1
    l     regarding accounts,activities involving accounts, statem ents,as wellas
    l
    -


    l
    1
          anyanda1iacti
                      vi
                       typedainingtotheHaleTrustpastand present. AIl
                                                            ,


          Corporations acting accordingly, aIIindividuals acted accordingly
.                     '                                                    , w ho are
    l         dD
    t
    ,     name efendants to this case    .




    (
    I
          ThePlainti
                   l,continuestoresearchtheseacti
                                                vitieswhi
                                                        charealIinviolati
                                                                        on
j
i
          ofAnti
               fraudPrpvisi
                          ons
                            .ofCFR Ti
                                    tlel7 chapter11-Pad 240 -section
                                                   -
                                                                                 .

                                                                                             '
           .

7
t         240.13eu3,(a)and (1)thru6.Privatetransactionsby issueraffiliàtes
l
l
                                         .                                           .
(
t

                                                                                     .
                          ,                                     .        '



$
1
j                                                                    '




t                  '
!
i
!                                                      .
                                                                             .


         125.
                                                                                 .
               .                                        '




l
k                                              .

                                                                                         .
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 52




 '

 $itjt;!jkijjjjI1p''jj!
 -


     .. .
            j         '
                      ,
                      j-
                       j
                       '
                       j
                       4
                       '
                       jjp
                       y
                         rFAILURETO UPHOLD A DUTY OFTRUST   .        .




                      Plaintiffincorporate by reference the allegations ofparagraph

                      1through 41.,asthough fully setfodh herein.
                      a duty ofcare,Ioyalty and good faith in business and

                      fiduciary duty ihcluding obligations to exercise good

                      business practices,to acteffectively in the operation of
                                )

                businessofthaicompanyandto actinthe bestinterest
                ofthe stockholderand each com pany failed to com ply

                w ith basic term s ofcorporate interests as itapplied to

                accom m od4ting the needs ofthe stockholderand not

                the needs ofthe corporation.




      126.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 52




   handled stock accounts forPlaintif,holding POA,to do

   aIIbusiness transactions forhusband,as w ellas forhusband

   acting trustee on aIIaccounts.


   2.

   Hom e was foreclosed in 2015,by W ells Fargo Bank.


   3.

   By refusing access to accounts,accountholding disclosures,

   m oney owed orow ned by each accountand continuing

   to m ake decisions and open and close accounts w ithout

   permission ofplainti#ts),whose name each account
   rem ained,disenfranchised the owners and Ieftthe ow ner

   properrecourse thatwas notavailable due to Iack of

   resources held by the Defendants.



   4.

  Thiswasintentionaldisenfranchisement,a blaiantdisregard
  forthe needs ofthe accountholderand causing a situation
  129.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 52




  forirrevocable harm to come to plainti#ts)as a resultof
   m oving,constanttraveling and constantin transitby car

  interacting w ith constantiramc'
                                 ,to accidentrelated injury
  to doctors apps,seeking care formedicalproblems thatarise

  as a resultofconstantstrain on body overthe pastsix years

  dealingswith Defendantts).

  5.

  Plaintiffakleges each pady m ade a decision to refuse

  requeststo Iiquidate accounts,contiùued doing business

  with each accountwithout Pliintifqs)approval.W ith approval
  none ofthe harm faced by the Plainti; would have been

  encountered. These w ere intentionaland reckless acts on
        '
    .


  behalfofthe defendantts).Sgch outrageous conductcaused
  greatdistress em otionally as w ellas physically.



  6.

   The plainti@s husbands m entalstate decreased .

  130.
'
        1
        I   Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 52

        i
        I
        !
        .



        !
    l         7.
    I
    !
    I
              AIIcom panies refused access to accounts and assets being
              held,access to statem ents,as w ellas norm alprocedure and

              protocolforthese types ofbusinesses. No exchanges

    (             regardingcompanyhol
                                    dings,financi
                                                alstatementsmanagedby
    l
    !
    1         the m anaging padies, quaderly earnings,and share dividends
    !
    J
    l
              beingdeposi
                        ted. Therewasnoinformationgivenre-
              grading stock options,voting options. Everything w as being
    i
    l         done withoutconsentofshareholder       .




    1
    !         8
    1
    i
                  .
    l         Letterswereignored,calls,acceptedanddocumentsreturned
    !
    I
              with noexplanation fordenialandwhenanexplanationwas
    '             iven, w hen docum entation w as provided,its w as not
    l
    '
    1         acknow ledged norhonored      .

    p

    l         9
              * ' ''
              .




    l             A POA,had to make aIIawarethatMichaelFayactingtrustee
    i
    g                                           .
              was acting againstwillofplaintilts),
                                                    131.
    i
'




                Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 52



            j               '
            l
            t
)
            l
            $      10                 ,
    ,
            j
            i
                   e'
                    *>
                     '*           .                        .      .

            j                   AI1com
                                     ' panies exceptdefendants honored this request           .
            p
            l
            I                                                                                     .




                   11.

        j
        I
                                          '                                           '
        l         AIIdefendants illegally used accounts to stop plaintists),
                   from access to accountinform ation necessary to
        1
        !          exercise rights ofow nership forpersonalgain and

        '
        l          benefitofaIIotherthan thatofthe Plaintil           .

        l
        1
        '
        j                                                                                         '
I 1                12
! p
  l
1 l                AccordingtotheWillofPeterR.Hale,(EXHIBITB)-Page5,
l
;                  thesoletrustee Italso clearly states that M ichaelas standby trustee.
                                          .



        1.         A trustee to fulfill'
                                       obligations ifM r.Hale could not. Itis believed this
1                                                                                                     '
i                  wasdone in duressatthe time ofsigning. ltwas agreed thathis home
!
!
I                  would be m ade wheelchairaccessible, thatback ta es would be paid

ii
I                 topreventfurtherforeclosureactionbyFayandAdkinswhohadcontrolof
E t                                                                                    ,


                   aIlmoney belonging to M r.Hale who was unable to walk,in a wheelchair,
        l
                   knowing aIIattem pts to obtain money held by these individuals were in

                  vain,any and alIdocuments wer: signed necessary thathe would


                        *
j


1 !
I
    I
        Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 52


    i
    1
    l      continuetohavehousing food and basic necessities.
                                    ,




    ;
    1
    .      la
    I
    1      Refusalto sign docum ents was notan option as M c Hale always conten

          thathe feared forhis Iife before and aûerm arriage to M r.Hale.
    l
    ;      Illegalacts occuras a resultofSilverbridje payments from Silverbridge.
           Such acts and sales are illegalaccording to
h
           17 CFR Part201,202,& 210. See Silverbridge statem ents of
1
1           transacti
                    onsfoundinExhibit(B)andExhibit(C).
I
           M r.Fay's name on the Silverbridge account.,as trustee butonly

           PeterR Hale is the Iegaltrustee. M c Hale is currently being

'          barred from closing down this accountthatwas attem pted

1         closure now fortwo years unsuccessfully. Mr.Fay is a standby
1
1         trustee according to M c Hales will,and standby trustees are
r                                                        '
1
i         active onlyafterthe deathofthe standing trustee. M r.

1
           14.

           Hale was notdead m aking Mr.Fay and W ilm erHale who owned
i         Silverbridge guilty ofbuying,selling and transferofshares without

J
,
          approvalfrom PlaintifforMr.Halewhodidnotwanttobeforced
                                                         .

;         to negotiate with Fay and second and third parties unknow n,
I                                                                         to


           133.

1



)
'

    !
    :'
    L    Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 52




    I      obtainmoney.
    r
           15.


    l       Distribution jaymentspaid outontheaccountwhichshows
    I
    l      was transferred, to Fay who paid outto the Plaintiff,who in

           turn had to com ply to such bribery m oney from the Hale TrustFund in exchange

    l
    h
           forservi
                  cestheyrequiredsuchassigni
                                           ngofdeedPlainti
                                                         #,i
                                                           n2011,

    !

    1
    C      W llmerCutlerPickering Hale apd DoorLLP o#erè legaladvisory services to
    l
    1      aviation,energy,financialservices,information technology,m anufacturing,
    !      sON are,telecom m unications,and Iife sciences industries.The firm 's practice
    )
    '
           areasinclude corporate Iaw,intellectualpropedy,Iitigation,securities,antitrust
           and com petition,corporate,environm ental,bankruptcy and com m ercial,FDA ,
           internationalarbitration,trade,financialinstitutions,Iabor,tax,and realestate.Its
           clientele includes Akam aiTechnologies,Am erica O nline,Bayer,BearStearns,
           Boeing,Bose,C itigroup,CreditSuisse FirstBoston,Daim lerchrysler,J.P.
           M organ C hase,Lehm an Brothers,M organ Stanley,and Verizon
    I      Com m unications.W ilmerCutlerPickering Hale and Dorrwas founded in 2004
           through the m ergerofHale and D orrLLP and W ilm erC utler Pickering LLP.The
    I      firm is based in W ashington,D .C .w ith additionalom ces in Baltim ore,M aryland;
           Boston,M assachusetts'  ,Reston,V irginia',New York C ity;Princeton,New Jersey;
           Germ any'  ,London',and M unich.
    1
    1
    ,      There is a possibility thatm ergers have been m ade necessary to change the
    j      nameofWilmerHaletoWilliam CutlerPickeringHaleDoor,andWilmer
    '      CutlerPickering Hale. Itis notknown w hen changes were made and w hy
           those nam es no Iongerinclude Hale- Dorr.
    1


                                                       134.




    l
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 52




  Itis clearthatDorris used exclusively w ith W ilm erHale and Hale Door,
  and recently the Dorrhas been elim inated and the Hale nam e association
  tem ains butas with the Iasttwo exam ples,one can assume thatthe
  nam es are associated to one person being,W illiam Cutler Pickering,w ho has
  chosen to m àke Hale inclusive w ith W illiam C utlerPickering.Oï ces can
  be found in New York,NY and W ashington,DC . Such changes have occurred
  overthe Iastfive years as they did notexistin 2009,w hen Plaintiff m arried
  Peter R Hale,Son ofHale-Dortfounder.

  Itdoes appearchairpersons,Donald Stèinberg,How ard M .Shapiro,Jam ie
  Gorelick,W illiam M cLucas,Steven D.Singerstillrem ain.




  135.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 52




    1/1111.
                U N FA IR B US IN ESS PRA C TIC ES
              (BUSINESS & Prof.Code 17200 etseq,)
                               ,
                                   '




              Pleintil incorporate by reference the allegations ofparagraph
              1 through 36.,as though fully setfodh herein.


              AIIofficers ofthe companies in question,owe plaintilts)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to acte#ectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              There was no way to suggestthe defendantts)would withhold
              funds from accounts. Itbecam e clearafterw eeks of


              requests to sell.The haltto accountaccess stopped aII

  117.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 52




   thoughts ofpursuing Iegalaction,a POA and Iatera new TrustDocum ent

   and W illwould resultasways to stop defendantts)defiantand
   illegalactivities.


   The plainti/ had to actas padnerforM r.Hale in aIlbusiness

  transactionsthereaqer.Thisjob would nothave been accepted
   ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

   NonThel-:ss,this would be the outcom e. This w ould cause

  daily activities ofthe Plaintiffto exceed the three hourthreshold

  required forpersonswith a disability of/laintiff. This causes
  greatpain and distress to entire body ofthe Plaintil w ho had to

  exercise daily activity necessary to keep cashflow necessary to

  pay forexpenses as they applied to the Hale household.


  The unodhodox activitie: ofthe defendantwould cause m oving

  severaltim es to otherstates as itw as dangerous to continue

  Iiving w ithoutaccess in and outofthe hom e currently ow ned'     .




  Refusalto provide m oney to provide w heelchairaccess fora

  person w ith disabilities is a violation ofTitle 11-A m ericans W ith

  DisabilitiesActof1990 (ADA),FAIR HOUSING ACT.
  118.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 52




  The plaintils health coùld notprovide fordaily assistance needed

  for husband access in and outofhom e. M r.Hale used a w heelchair&

  was constricted to the hom e w hich had no w he:lchairaccess.
  The health of M r.health w ould slow ly deteriorate as hopelessness w @s

  feltdue to financialand health issues .Activities ofthe Defendantts)proved
   m entally and physically straining forboth M r.Hale and the Plaintiff.

  This effed w ould increase as husbands health deterioration continued as a

   resultofthe currentcircum :tance,a need fora perm anenthom e thatdid

  notrequire m oving each year,assisted living m edicalcare as w ellas

  financialuncedainties,w ould contributed to additionalm ental

  and physicalstrain gs husband continued to require hospitalization w hich

  w ould Iead to his death.


   The W ilm erHale Corporation and its Associates were fully aware of

  detrim entalconsequences could resultfrom constantfinancialinsecurity

  cause by lack offunds. M r.Hale had m oney to pay for24 hrAssisted

  Living Care forthe restofhis adultIife in Orlando Florida.The Defendantts)
                                 119.
        Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 52

                  .                                         .




          fefused to allow M r.Hale to use m oney he rightfully ow ned to pay forthis

    j
    ,
          impodantmedicalservice thatcould have made his life expectancy much
                        .




          Ionger. This blantentrefusalIeq the Plaintif with handling aIla#airs forthe
    :
    i
    l     Hale family with Iimitations due to disabilities The retusal
                                                        .




          to assistfinancially w as done to cause irreparable harm to Plainti; by
    j             .                             .                        '                  .
    l     inflicting the problems thatwere m an m ade. M r.Hale had enough m oney

    i     to live com fodably, having any m edicalcared ofchoice butm oney was
    )
    1
    l     being usedforthe benefitofDefendantts).   '
                                   .


                                                                             '
              .


          Defendants violated federaland state statutes,


i
    j
    1
          Gainedpaymentforfeesandequi
                                    tywhileatthesametime
    !     disenfranchisingthestockholderandcontinuingto
    l     access aIIaccounts and m anaging accounts in a w ay
    ,
    r
    1     thatw ould enrich the com pany and notthe stockholder
:
    I     form ore than the know n ten years such activity has
          taken place instead ofclosing allaccounts as of2010.
    l
    !     AIIo/cersofthecompaniesinquestion,oweplainti
                                                     fqs)
i         a duty ofcare,Ioyalty and good faith in business and
kj
 !        '                                                     '
          fiduciary duty including obligations to exercise good

          busin/ss practices,to actelectively in the operation of                       '
          120.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 52




              business bfthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term sofcorpgrate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              Defendantsviolated federaland state statutes,such as 36(b),
              The lnvestm entCom pany Actw hich states,an investm entCo.

              has a fiduciary duty w ith respectto the receiptofcom pensation

              forservices. Yherefore,a breach willoccurwhen the

              investm entCo., pays fees to advisors fortransactions that

              cause a depleti6n of assets in the accountwhen the Plàintiffs

              trustee attorney is told bytrustee (0)holdings exist.




   121.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 52




                                  HA RM
   There w as a Ioss ofaIIassets have resulted in a transferof assets

    from the plaintiff as a resultofa refusalto assistwith sale ofthe

    BP hotdings Orany holdihgs belonging to the PeterR Hale estat:.

   W ells Fargo Bank,Chase Bank and Com putershare,continue to

   transferThis accountbetw een transferagents, m aking it

   im possible to obtain,Transferorsellthis stock atany tim e past

   To date.

   W ith no assets to fightthese Iarge corporations,they have been

   successfulln having free reign overthis estate by selling and

   transferring aIiAssets by aIIparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estate property and accountholdings.

   Afteracquiring the necessary fraudulent,these individuals were

   able to Distribute everything to individuals oftheirchoosing.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 52




        A C LA IM FO R PU N ITITIV E
      DA M A G ES BY IN C LU D IN G A
   PR O U C TIO N O F D ISC O V ERY EV ID ENC E


           D E C LA R A TO R Y R E LIE F

              Plaintiffincorporates by reference the allegations




              A n actualcontroversy has arisen and exists between each

              pady concerning the follow ing CLA IM O F LO SS:


              1.    Possible LostEarnings'
                                         ,PeterR Hale Revocable Trust-
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 52




                    Silverbridge Holdings

                    Estimated LostRents                     $ 540,000.00


                    Transpodation Loss                      $ 50,000.00

                                  134.


                    Assisted Living                         $ 20,000.00
                    DoctorBills                             $ 10,000.00
                   LostPropedy                              $ 910,000.00
                   Chelsea,M a
                   Spring,Tx
                   M iam i,FI

                    Taxes                                   $    7,000.00
                    Living Expenses                         $ 100,000.00


                    TOTAL ESTIMATED LOSS                    $ 1,637.000.00


                   LO SS INC O M E
             HALE ESTATE HO LD INGS

  UND ER FU RTHER REVIEW


  NEEDS D ISCO VERY TO D ETER M INE


  ACTUA L LO SS /TOTAL AM O RATIZATIO N
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 52




   UNDER FURTHER REV IEW


   NEEDS DISCOVERY YO DETERM INE


   ACTUAL LO SS



              2.    Defendants Iack ofcompliance to StMtutes and
                           Iaw s governing corporate law .


              3.    any and aI!otherissues thatm ay be show n

                    according to ptoof.


              The plaintiffrequests a trialbyjury and aIlJudicial
              declarations necessary to enable both padies to

              ascedain al1rights and duties as they pedain to

              this case.

              The Plaintil requests thatthis trialrem ain open and
                                     '   '
                      .

              available foraIIinterested padies to view untilthis

              case has concluded.


              Plaintiffrequests sum m ons be delivered by CourtAppointee

              orCedified M aildue to status ofPro/se filing status.
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 52




              W HEREFORE,Plaintists)pray forthe following relief:

        1.    An award ofcompensatory dam ages (n the amountto be




              show n according to proof;

        2.    Declaratory reliefas required herein'
                                                  ,

        3.    Aoorneysfees and costs to the extentpllowed by Iaw ;
        4.    Punitive Dam ages as itapplies to Corporations and acts

              m ade by employees,as a Corporate em ployer,Iike and

              individualem ployer,m ay be held Iiable forpunitive

              dam ages w here there is proofofw illfuland wanton

              m isconduct,

              Reference:Schropp v.Crow n Eurocars,Inc.,654 So.2d 1158.

        5.    Such fudherand otherreliefas this courtdeemsjustand
              Proper.

        6, Such reliefforM entalA nguish,Pain Susering

              Loss O fFam ily M em ber

        8.    A trialbyjury as itapplies to Florida Statute 913-
'
     j '              .
           Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 52
    ;!
     !
     !
     !



     i
     I
     I
     t

              Plaintiffbrings this action pursuàntto the authority conferred upon itby
                                                     ,


              Section 21(d)
              ofThe ExchangeAct& Section 2b9 oftheAdvisorsAct,15,U.S.Code à0-
     ë
     1
     .
              b-9
              EnforcementofSubchapter,seeking finaljudgment:(a)requiring the .
              plaintif to
     I        disgorge ill-gohengains,(b)to payprejudgmentinterest,(c)to pay all
              attorney
              fees,to im pose civilm oney penalties by Defendantpursuantto
              C om pensatory,
              Punitive,Non Econom ic and Exem plary Dam ages:

     l
     I


     l
     i
     I
     l
     I
     l
     1




     !
     i
     I
     t


     l
     t

     1
     1
      N
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 52




        Pursuantto the provisions ofTitIe18-C Probate Code '
       Article 3- Probate W ills & Adm inistration
        Part 6- PersonalRep-Appointm ent,Control&
       Term ination Authority Section 3.611
   Term ination OfAppointm entby Rem ovalCure Procedure
   Section 7.6 & 1-401 & MUPC-(Devisee)7.6 E#ectOfTermination
   Regarding the above entitled action regarding petition above.

             M ichelle Hudson Hale                            -   4-1-2020
                                                                         -


                                SIG NATURE                          DATE
                    9620 S Las Vegas Blvd #551
                                 A DDRESS
                                                 *143690472
                                                  PHO N E

               C ERTIFICATE O F S ERV IC E
          IHEREBY CERTIFYTHAT IMAILED A COPY OF THIS PETITION TO
              SCHM IDT & FEDERICO !P.C.CO UNSELLO RS AT LAW
                                 .
              C/O W ILLIAM H.SCHM IDT PHYLLIS H.FEDERICO

       > 0 HUNDRED BERKELEY STREET            BOSTON,MA 02116

          BY - HAND DELIVERY         BY (X) MAILING (on   4-1-2020
                         M ichelle Hudson Hale
                                  SIGNATURE
     N
Case 9:21-cv-80313-DMM Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 52




              C ase References'
                              ..




     Slale v.Neil,457 So.2d 481 (F1a.1984);City ofMiamiM.
                                                     137.
            Cornett,463 So.2d 399 (FIa.3DCA 1985).



             Am endm ents to this pleading w illbe m ade available to

             this courtshodly regarding Pleadings

              forany and aIIclaim s forreliefnotstated herein.




       Dated /& --               , 20A           .=N
                                                            '




       M ichelle H udson H ale                   '
       1309 G rand Avenue > 80
       M iam t Florida, 33133
       18QQ 87203862
       Pro/Se



                                                 (o/kjzo
                +y P 'o RENEE M .LY ER
                 . .; MYCOMMISSIOH#60945846
                '
                V-O
                  'FF
                    *
                    L
                    0,
                     t6*EXPIRES:January09,2024
                      '
                G .
d
'
                I
                                     '.                                                  'e o .1
                                                                                      ..p.
                                                                                         u     ..                                                                                                   .                                                              .'..                                                                                                                                              r e.', '
                                     / vCase                             9:21-cv-80313-DMM Document 1 Entered on FLSD Docket                                                                                                                                                                                                                                                                                               .
       .
       ,
                                 .
                                            Jl                                 .
                                                                                                        .                  <j02/11/2021
                                                                                                                           =   '. '     Page 52 of 52                                                                                                                                                                                                                                                                   u.
                                                                                                                                                                                                                                                                                                                                                                                                                        g, .
        i.                            t ) '!                                              ql>%.                            '                                           --                                                                                                                     >-a                                         .                                                                             *
                                                                                                                                                                                                                                                                                                                                                                                                                        Q
      j
      '-
       .
       p
       's.q .   t
                o
                v
                ,'
                 ,
                 ...#
                    '.
                    <
                    :!'
                      d
                      1                                                                   u                                                                                         &                                                                                                         >.j
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              j '
                                                                                                                                                                                                                                                                                                !i
                                                                                                                                                                                                                                                                                                 .                                                                                                 o                    t..
                                                                                                                                                                                                                                                                                                                                                                                                                          j
      :; x:,1t..- ? .oa
      ùv' -.t%.z.- ..            .-
                                                         tzj
                                                                     .               .
                                                                                    ..                '
                                                                                                                                                                                            +
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             E
                                                                                                                                                                                                                             $à
                                                                                                                                                                                                                              1!
                                                                                                                                                                                                                               d
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                               !5
                                                                                                                                                                                                                                ir
                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                 !,
                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                  1'
                                                                                                                                                                                                                                   .                                                          .
                                                                                                                                                                                                                                                                                              c .:
                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                              .;u,
                                                                                                                                                                                                                                                                                                 P5,
                                                                                                                                                                                                                                                                                                   1;               .                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                       1:
                                                                                                                                                                                                                                                                                                                                                                                        k                                 k$.
                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                          , w
                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                            ...,(,
             '
      . . .                y 1.v..c
                                  ' ..1r, s                                  R SS'Fl.R                         Y O                                         .                                                          '         *e                                                             R1:m.                                                                                                                    z- Ss (
      :.... .,...,
                 n.
      ''. '.. 'h:. z
     ;l' . ?e'
                           .L.
                             ,. , ., , - c
                           *;Au
                       - .;j; aq
                                                             à                                 .( .
                                                                                                       '          .
                                                                                                                  .
                                                                                                                                                                                                             Us posTAGE pAjo . .
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                              -j
                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                              .!
                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                 >
                                                                                                                                                                                                                                                                                               -:=a
                                                                                                                                                                                                                                                                                                   !. '
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                        Q'j
                                                                                                                                                                                                                                                                                                                                                                                                                        . pa
                                                                                                                                                                                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                                                                                                                                                                                                                                           Q tk
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                                                                                                                           '* '
      ,'..! .m..'.iuêtI/? t .1 w.:
      ,,!          :;. ..J.
         . . u - , .î                                        ;.              -.,....r-.. -.                                .
                                                                                                                                                 .                                                                                              0:gIn.
                                                                                                                                                                                                                                                cpw!ca.33
                                                                                                                                                                                                                                                        y 441.                                .j j
                                                                                                                                                                                                                                                                                               :-r.j                    '
                                                                                                                                                                                                                                                                                                                                                                                     '        . . Uj1f
                                                                                                                                                                                                                                                                                                                                                                                                     >.
                                                                                                                                                                                                                                                                                                                                                                                                     %J
      '.'
        P''. k
             '%
              '                                                                             AT'
                                                                                              Us
                                                                                               kPs.cOM*'                                                  Unl't                                                               *                 llz-laclllao-x                 ,tOS
                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                               ,               .g
                                                                                                                                                                                                                                                                                               G g Vls1T'USATUSPS.COM.o                                                              ung
                                                                                                                                                                                                                                                                                                                                                                                       .etyst
                                                                                                                                                                                                                                                                                                                                                                                            ate
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              s zsj  e u
        '.
            ..   .   1 :J K .                                                                                                                      '                                    .                    ..                                                                lrwcee R :                        1nhel10< N> 2MB                                                                                                   t:
                                                                                                                                                                                                                                                                                                                                                                                                                                   o
         . '' w f';,                                                                                                                                                                                             '                                                                                                                                                                                                                 E
      ,.
       ,,;1h ,. .., -
            .,..
            ..   ,.                                                        '                                                                                                         PRI
                                                                                                                                                                                       ,
                                                                                                                                                                                         ORI                      M A,u,,.o.y -                                    -            '                                                                                                                             ''                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                  %
                                                                                                                                                                                                                                                                                                                                                                                                                                  .
         l 1 .                                                                                                                                                     -                             '                                                                                                                                                                                           . '
            .        .. .
                        I'j'l'?                                                                                   D                                                                             .                                                                  -                                                                                                                            .              .
                                                                                                                                                                                                                                                                                                                                                                                                               .                  e-
                                                                                                                                                                                                                                                                                                                                                                                                                                  %
      '
      . .' ' '
      '
              '.- A
          '' t.f    jj .
                       ,                                                 *.                                                                                        j
                                                                                                                                                                   j                            ..                                             .jja ja.z; -
                                                                                                                                                                                                                                                          oa' . ,                         --.---                                                                                                                 Cj,               X
                                                                                                                                                                                                                                                                                                                                                                                                                                   z
           . ..!,: :, 5                                                      ..                                                                                    2                                                                                                                                                                                                                                               ..             z
      .   '
           . ? , .
              $r :I  .  j                                                      .'     .
                                                                                                                                                                   :
                                                                                                                                                                   .
                                                                                                                                                                   ,
                                                                                                                                                                            /                                                                               1c21 .'1
                                                                                                                                                                                                                                                                                ,                                                         o                  .                   jw              nivz
                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                  t
      î'. , t>       ,1 .
                                            k                                                                                                                  ;
                                                                                                                                                               ;
                                                                                                                                                                 EXPECTED osuvsay oay. ow jgya,                                                                                                                                                                           pos-va sEpvrE.                                          a>
        ' '
      @
      hl,' '.... :(.sr:1. .. *,a4lSœzelî.qq- ..'                                                                                                               ,
                                                                                                                                                               :
                                                                                                                                                                                                                                                                                '                                1 .                                                  . Vl
                                                                                                                                                                                                                                                                                                                                                                         slrIJSA#us'ps',
                                                                                                                                                                                                                                                                                                                                                                                       ccM*                                        c
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                   *
      't
      i'
       u.
            ,,.;.aP
         J ?.     .w1v:1A>
                        '* dmqstlteo;>
                                     awaz@
                                         oj                                                                                                jj                   ;
                                                                                                                                                               lj                                                                 .                                        j.
                                                                                                                                                                                                                                                                            ;                                    e                                          . 1 ORDERFREEK@Fk1EsoNuNe                                             11
         ..*;'       j'u'
                     '   .
I       ,'-.. t!   ji
          .. ; e.t,.'.'.
        z1: $:. .
                                                           .
                                                                     .              ..                               dlp
                                                                                                                                            j.                  j
                                                                                                                                                                ;s
                                                                                                                                                                ,   sj p                     .      Cggg                                                                     jypog;
                                                                                                                                                                                                                                                                                  ,                                                                                  D                                                             j
                                                                                                                                                                                                                                                                                                                                                                                                                                   w
:
.
          )  :. ;  .
                  ..
               l.- .
        .-. ,, '
        ,              . .                                                               4: k                                            41/                    l -
                                                                                                                                                                g
                                                                                                                                                                  Iq(:,:                                                                                                     I
                                                                                                                                                                                                                                                                             ,                                                                .'                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                                                                                                    .I
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
I
. t..z-1g''3 . i
          l ?
            z .t
               q
               .
               .u
                '.
                 .
                 . .
                 -   .
                     .hh
                       p
                       ' ,
                         .
                         ;                                          .               'r
                                                                                     w.
                                                                                     4 -.o
                                                                                      k4  .
                                                                                          ...                               .                                   ;
                                                                                                                                                               ,'      7z1cl-suArl
                                                                                                                                                                       nM 45a ..  s sr                                                                                     . I
                                                                                                                                                                                                                                                                           ' i
                                                                                                                                                                                                                                                                           .        zz                                                                                      o?.                    '.                              z
                                                                                                                                                                                                                                                                                                                                                                                                                                   ao.
        ' .y
           ''        '
                       . I                                                                                                                                                                                                                                                                                                                                                  z
! , . %'.n r.  t
                .
                     j
                     e
                     f
                                            .                                       *etj .k
                                                                                    w                                                                          1
                                                                                                                                                               ;       Was!Fajm'BaaclyF( aa401.5j1g                                                                             '
                                                                                                                                                                                                                                                                                p         .
                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                   1
I ;
I   .r'a.  ; <...<)
           '       .                                                               'Ry                                                                         1-                                                                                                          t    j                                                                                                                ..                                M
                                                                                                                                                                                                                                                                                                                                                                                                                                   -J
!
.
       ,. ,
          ; ....jk
                 y,
                 T'l
                   1 '.
                     ;                                               .              :
                                                                                    l
                                                                                    Qk
                                                                                     :$
                                                                                      Q4
                                                                                       ,.                                                                                       .USPS T. &                                                                     P.
                                                                                                                                                                                                                                                               1,
                                                                                                                                                                                                                                                                '               .
                                                                                                                                                                                                                                                                                '                         X                                                                                                                        ç
                                                                                                                                                                                                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                       y' v-                                                                                       G
        .<
I
       k
       .
       . sJ:f t
        ;'
       9 , .-.p .
                  ;'
                   a                                                                QQ                                                                         J
                                                                                                                                                               1
                                                                                                                                                                                         wK'
                                                                                                                                                                                           jNG@ NUMB:R                                                                          I
                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                                                   z
                                                                                                                                                                                                                                                                                                                                                                                                                                   X
          ./
       .;.x3): ,
           î    '.. !.                                                                                                                                                                                                                                                          j                                                                                                                                                  m
            x , ..
                 '.<.                                                              ,                  .                                                                                                                                                                                                                                                                                                                            r:
       ..Ai.
        v. . '.: 1    *hJ                                                           .
                                                                                    .                                                                          I                                                                                                                I
                                                                                                                                                                                                                                                                                I                                                                                                                         - . ..                   Ep
                                                                                                                                                                                                                                                                                                                                                                                                                                    :1
       @.).'
           l .1. >.
           t           .                                                                                                                                       !
                                                                                                                                                               ,                                                                                                                                          .                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                            ..                                     a
       v
       4,  s). . .  'F' 1 e                                                                                                         ..                         (                                                                                                       .'                                                                              .e                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                          . ..                      l,
       sz...-.1. ;'
       '. d'
                  ..z x
                      -idj
                     'L -- l
                                                               te ofdellvery speclfleu* !                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                               1                                                              Z-- '                                                                                'q
                                                                                                                                                                                                                                                                                                                                                                                                                                    a
      d 'r
         >.f.a
      i'>'.j         . .  %>                                   P.$ CKI   . NQTMi nc.ludedtorl'                                                                                                                                                                                 '                                                                                                ,.
                                                                                                                                                                                                                                                                                                                                                                                .                                .                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                   MB
                  ' :t':       ' '1. ;                    1 a.tionaldestlnatlons
                                                          -                                  1                                                                                                                                                                                 I                                 @
                                                                                                                                                                                                                                                                                                                 *.                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                     . ''
                                                                                                                                                                                                                                                                                                                                                                                        *' ' .                                     x*
         .
      t 'd
      hlç'. t.i   j .,'P       e
                               o z,  -                 *        o IntemqtionalInsur'   c cep ;                                                                              9505 5148 saa8 1c41 66,.
                                                                                                                                                                                                   g 1.
                                                                                                                                                                                                      g                                                                        7                                          g                                      .                      '                                          'd
                                                                                                                                                                                                                                                                                                                                                                                                                                   o.
      W                                                                                      l-                                                                                                                                                                                                               /                           .'                                                      . .                              o
       .l
           F--l : : ..4 . ,
           ;
            s; s.                                               ut...                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                               ,
      l
      .
      '%
        p  4.
                  j
         y..1 . tj.
       y.'
                    .o.! . '
                          . A5.
                              a..
                                  : -
                                    .  .               .      c.
                                                               1  +'*
                                                                à.. .  avai
                                                                          I
                                                                          a bl
                                                                             e.*                                                                                               '     .           .                                                           %r                l
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                              '                            e .                                                                                    =
                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                  .o.
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
      -4u.,'t       ''.. B
                  . .r    ...,..                       . =. uppIiesonllne.*                                                                                                                                           '            .                                           i                                                                                                                      '                           :D
                                                                                                                                                                                                                                                                                                                                                                                                                                  .
      .
      '? k. ':: ... *
         '                                                         -
      2
      'Ltj,'
        .           u'
         .x j .>.z .t
                         j:'i ..' ..!'
                                     ?   l     '      *               sed'nte 'onaly,ac.
                                                                          I
                                                                       onlabelmayberequlre
                                                                                          u#o .ms                                                                                                                              '
                                                                                                                                                                                                                               rosche;glefree
                                                                                                                                                                                                                               paskagapukup,
                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                 -                     .
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       'H
                                                                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                         !                             z'
                                                                                                                                                                                                                                                                                                                                                                                             .                . ..
                                                                                                                                                                                                                                                                                                                                                                                                                     '            !*
                                                                                                                                                                                                                                                                                                                                                                                                                                   o
        :.. ..,. ,f                                                                                                                                                                                                           xant- oacodw                                     1                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                  =
      hL$.
        ..c
        4     --. ty
                  (   .m
                       .
                       in  -z
                            .-
                             .....r .r '
                                       ,n:zckiIxsq,,.p,.,.
                                       .                 ,r,'D
                                                             .kafnes -tl
                                                                       cenly                   .                                                                                                         .                                                                     j                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                          .                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                                                  l,
                                                                                                                                                                                                                                                                                                                                                                                                                                  tq,
       s;w4.-z!'..!k',1.v..- -. 1 txqve-z--                                                                                                                                                                                    1                   M                           ,                                                                                                                 '                                 >
      k 4s. .b.t     ,e. f
                         ..z.
                            .*  .   jyy
                                      .!
                                       M1.t
                                          -    @
                                               enx ; m  wv     x
                                                               l sya                                                                                                                                                                                                           '                                                                                                                                     .            .4
      txh...,..)ilst-zr!.m
                         m1l1.,
                              î-.R.i
                              -       ' I'                  .                      I.                                                                                                                                                      #                                   1                                                                                       .                                  .          .''           w1
                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                   n.
      .j    .                       .I                                                                                                                                                                                                                                                                                                                                                                .
       l.4.E.k jz.p. .
      .e
      .
        t-
         $  . ;q   t,l
                     .Y  ..   '..
                              '  '..î...                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                   ..             kbl
                                                                                                                                                                                                                                                                                                                                                                                                                                  .=
                                                                                                                                                                                                                                                                                                                                                                                                                                  j..
       Gk
       :
       '      0 t                .  1                                                                                                                                                                                                                                                                                                                  .ERNATIONALusE'-
         --s
         .T'  ., :!S.;.  , ,-,:4!,/4                                                                                                                                                                                           1111             .                              t La* 228,Mamh2@j6                          .          FoRDoMErrlcAND INT                .
       vk      *J12'k 'I I
       /..'.'z.'.;.                                                                                                                  ,                             EP14F 0(rt2018                                                                                                                                                                                                                     -       '
        z>'
          L)
           lr' Ek
               ' ' ,
                   .,4', . P'
                 t.q . ?u.) .  ryjj.0()010OOO14 ' 0D:121/2.x9l/2
                              t:                                                                                                                                                                             .       .    usps,cow plcKup                                                                                                      -                                             .
        i'j  .,I. .t-         :t        .
                                                                                                                                                                                                                                                                                                      .                                                                                                              -
          ,!
       '...
          .r<.I     âY                                                   .                                                       w                                                                                                                                                                                                                                                                             .
          .faxl
              . ,. .f 4
       L   ùçfI ,t' h
        t. ;
        ' ,         #'.o
                       .' . 1..1111111
                            ..                                   .
       .!..
         1
         ..f .
          '                                                   ..                                                                                                                                                                                                                                                                                                 .      .
       k!
       ,
       &J)
         iI  mY uJ
          s'j.   . '.<1n..-#%,',q
                                .'.
                                ' N'   t:
                                       .zcpnlw x soroomestlcsqlpments,lljemaxlm um weIghtIs7ö Ibs.F@rlnternatlonaluhlpments themaxlmum welghtls4 Ibs.                                                                                                                                                                                 .               1
                                                                                                                                                                                                                                                                                                                                                       '.                                               '>I..
                                                                                                                                                                                                                                                                                                                                                                                                           Qe
                                                                                                                                                                                                                                                                                                                                                                                                                              .      ,
       z                               . .y                                             '                                 ,                                                                                                                                                                                                                                                                              .s
       .Nk                                                                                                                                                                                                                        .                                                                                                                                             .                     . .
                                                                                                                                                                                                                                                                                                                                                                                                         r,
        l..y
           ,.'
             ..
              '
              .                                                                                                                es k.:
                                                                                                                                 ''
                                                                                                                                     j',rt'..
                                                                                                                                    .t      ...
                                                                                                                                            '!
                                                                                                                                             r
                                                                                                                                                                                                                     '.           l. .-.
                                                                                                                                                                                                                                                    .       .'' . .
                                                                                                                                                                                                                                                                  '    ;            'O-                                .     .                  .     '. 'q..'
                                                                                                                                                                                                                                                                                                                                                             .RU
                                                                                                                                                                                                                                                                                                                                                               '            CC
                                                                                                                                                                                                                                                                                                                                                                             ' U '
                                                                                                                                                                                                                                                                                                                                                                                 M. ..tê.: . ,' . .- . V. o.
                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                .' .
                                                                                                                                                                                                                                                                                                                                                                                     m'
                                                                                                                                                                                                                                                                                                                                                                                      -:.r
                                                                                                                                                                                                                                                                                                                                                                                         .*'
                                                                                                                                                                                                                                                                                                                                                                                           W  '*
                                                                                                                                                                                                                                                                                                                                                                                               ***NWC *
                                                                                                                                                                                                                                                                                                                                                                                              ; '*' ' '     j                ..
        u
        1.
         ,...                                                                                                 .                    c,j>j                                                                                      .                 '                                         .                                                        .
                                                                                                                                                                                                                                                                                                                                                   '.. .. -                          .. . q.!..-;
                                                                                                                                                                                                                                                                                                                                                                                                ',. .,r
       ?;.J#-.1 œj$.                             .                                                     ::                       e?. .J#                                                                                    .           .                                                          .                                    .. .. - .        .s          ' ;..$.1 .' -..:. .-t.
                                                                                                                                                                                                                                                                                                                                                                    .
           .tq%. kj'i
                    .p                        .r
                                              .  .r                                       .                                     .
                                                                                                                                t;.!..r  .:,,                                                                                                                 ..           v                                                           . ..x Ty .     ,,. .. . .
                                                                                                                                                                                                                                                                                                                                                    ...             . .œ ,. ,;u.' tv..    .Ju
                                                                                                                                                                                                                                                                                                                                                                                            .î...x
         !,.'
        .'
         $    j):'''-  ..!.U.'
                          '   .A.e.e ..u.!l          j.   i
                                                          '
                                                          pl  ' .'                                                                      ''.'
                                                                                                                                 -,'%r:n.  . '.                                                                                                                .                                             .                             .    J
                                                                                                                                                                                                                                                                                                                                                ' '
                                                                                                                                                                                                                                                                                                                                                  z        -     ''...'.''..'. .'..
                                                                                                                                                                                                                                                                                                                                                                                  ...I' r-..:''
                             Ib
                              !    y                         h.                                                              #.
                                                                                                                              1r
                                                                                                                               14                                                                    '                                                                                                     '' l                    . '. . . ..'*..' -.'.<J. a.?i.r.          1;     z i' t
         .                   .
        o.  a .    ' , ..à( .umz.  w  q            qbd
                                                   :      '  ' w o. .                                                                                                                                                                                          ' ''                                                                                                                       .' '
       ''
        'f
         ?
         ..w'..                 y.,::.''.1.?;.'-.-'14roA'zio.
              7'. '.-:,.,,('t>...                           eïlyt>...
                                                            Y*         W.
                                                                    2azv                         . '         .
                                                                                                            ..:.x.
                                                                                                                 1;:
                                                                                                                   7*..-''',.
                                                                                                                            w....7.                                                                                                                                                                                                           ' .'',..' .., .'.'.'.*''''..p-..*r'.'' r,.-''..$... -. '.. .c'
        1:.c.. ..:!.J. .
                       x .......:k t .>%..                                                            ..e
                                                                                                        w 'k. ... -                                                                                                                                                                                              .                                    x           ,
        I.
          iy..'j;!.),-.7 .% z.  .Aj*.J.  .'t.r.4i-
                                               . t'q. . .                                      Jfg, :
                                                                                                    ; N1lcecx
                                                                                                           -'st.- .'.                                                                                                                          k                   '.                                                                          .                  ' . -.               ...
                                                                                                                                                                                                                                                                                                                                                                                        - '..                   .
                                                                                                                                                                                                                                                                                                                                                                                                                 .,..zk..''/ .
       .;
             u+
          .l'i$1jk.'.>ê:.,
                         2%..
                            .-uîu't-.&.%k
                                        .: ?'ç:
                                            a  ;>wç'.,r.né
                                               .             k..<;trsi kt-
                                                                       ' ''
                                                                          4 k:rijp
                                                                            .     as
                                                                                   aca..8q
                                                                                         >@ ('dtj'k'
                                                                                                   ctj:4..1.i k-
                                                                                                              ',.1kt 'ïs
                                                                                                                       ..J.-r . - ,.                                                                                      .                                                                                    .                 .. .,.t,'.'
                                                                                                                                                                                                                                                                                                                                           ...,- ..-E,:.,. J
                                                                                                                                                                                                                                                                                                                                                      .'. ..o
                                                                                                                                                                                                                                                                                                                                                             ';.
                                                                                                                                                                                                                                                                                                                                                            .z   ,Ct'... .''.',..
                                                                                                                                                                                                                                                                                                                                                                ('               ..'..'..'
                                                                                                                                                                                                                                                                                                                                                                                1-       ...
      1'. .
      j. . e.2'
         xr          .4 -4q.- . !   e'
                              'a-r.'ï..
                              .              c
                                             .
                                             ::' .*
                                               i.r
                                               '
                                               .k
                                                ...
                                                  .'1.
                                                   ,!.a !.
                                                      *ï.
                                                        1.-F
                                                           -1'
                                                           '
                                                           .
                                                           r    ...p'$
                                                                   'r
                                                                   7 q#
                                                                     '1.'.
                                                                        e GV
                                                                          <.h
                                                                            '.
                                                                             ';'. ')
                                                                                '.2
                                                                                F   .
                                                                                   4:
                                                                                    ,.tt.1 .
                                                                                           'h.4
                                                                                          !î  'i.
                                                                                              ;
                                                                                              '
                                                                                              .
                                                                                                 '...z
                                                                                                ep- t4..r'  :.ç
                                                                                                           :. ?y. .(
                                                                                                                  .!,-).,
                                                                                                                     7
                                                                                                                     -.' '. '. .
                                                                                                                          '...,. . .                                                                                                           .t
                                                                                                                                                                                                                                                e.
                                                                                                                                                                                                                                                *                                                         ' y  .                  .    .. . .                .': .'.c.. ...
                                                                                                                                                                                                                                                                                                                                                     ,'-...... J                         5'
                                                                                                                                                                                                                                                                                                                                                                                       .,'*-
                                                                                                                                                                                                                                                                                                                                                                                           .-             -.<.,'.. '
                                                                                                                                                                                                                                                                                                                                                                                                                   , :
      1'                                                                                                    a . z z   ?w-
      j,(.
         '
         t;
        .'
            J;.t
              ' t..  ,'
                     '.+
                       .'%
              !.z.'.u..f.t#
                           '
                           ...:
                              '
                          .b- t
                               ?-.p ..-.'!:p.4
                                             .;)
                                               ,
                                               '.f,J:
                                               c     .'r:w;cv:
                                                             '.l
                                                               .
                                                               1..
                                                                 zvj :st.j;%y  a
                                                                               'jicj
                                                                                   .pœ
                                                                                     ..)
                                                                                       .'
                                                                                        ç:zy-(,jr12kL
                                                                                                    wr:,-
                                                                                                        .
                                                                                                        .
                                                                                                        ty.a   J,   .:tt.1...' .                                                                                                                                                                                            ' , . .j' .,.
                                                                                                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                                                                                                         ....,.)(t.,:u
                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                      ., $...
                                                                                                                                                                                                                                                                                                                                                  ''''..G.'
                                                                                                                                                                                                                                                                                                                                                            ',*
                                                                                                                                                                                                                                                                                                                                                          .. '
                                                                                                                                                                                                                                                                                                                                                              .:y.K
                                                                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                                                                                                   .. .;
                                                                                                                                                                                                                                                                                                                                                                   7./,..
                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                        L.'*..
                                                                                                                                                                                                                                                                                                                                                                             '..'
                                                                                                                                                                                                                                                                                                                                                                                .'''$
                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                    t,';
         ...% I           t Jt.   t.-c!.x
                              ..''è
                                        ..ï.l'
                                             r-..2z.'#$t2?.
                                                          &1,t.
                                                              k,A7$rs'r'W
                                                           L..ir
                                                           .
                                                                        ' f .n' '.''.'
                                                                        ....:'''.2.'''
                                                                                                                                                                                                                                           '                                                              .           .             -. .?>.    ''   ,.       $.t
                                                                                                                                                                                                                                                                                                                                                              ..V .      '- ' .''. .-'.
                                                                                                                                                                                                                                                                                                                                                                      . t. .-                             '.
                                                                                                                                                                                                                                                                                                                                                                                                           .               '.'       .
      li;f,'..''.;:.'.           .
                                      ,...:
                                          ,
                                          'w.r?: g2.!      $2:%;i?;'.'  ./  .   r%  .'t 'Nz
                                                                                              :' .t
                                                                                                  '?:
                                                                                                    'j
                                                                                                      .k;r
                                                                                                         .r.'q
                                                                                                         ' ,,..
                                                                                                               l.
                                                                                                              .;f
                                                                                                                 k ;.*%'..'(-
                                                                                                                 '
                                                                                                                    ;.y$, ,!;.t..'z
                                                                                                                                  ê=
                                                                                                                                   ïp .ï.
                                                                                                                                        '
                                                                                                                                        '..''.',.?..
                                                                                                                                                   '.
                                                                                                                                                    .
                                                                                                                                                    '... ..                                 .'                                    .        .        '             , .!                                      .                      ' . -. ...    .pr%'..,< !-'..' .7','- ''..:...,'i:',!...! .41
                                                                                                                                                                                                                                                                                                                                                                                               .7'..
                .
                :
                     'g.
                       .   1
                           .h
                           :I,
                             J
                             '
                             !
                             ;
                             .'i
                             : .         .
                                        .,
                                         . r'
                                           ;   1;.,...d'.,.t
                                       u. ,..ç..,., ..
                                      .,
                                                                    k.$:
                                                                    ..
                                                                   . .j.;
                                                                      iï
                                                                       kj'')
                                                                           f:';.?.ïk
                                                                            .q
                                                                             v
                                                                             .     'k
                                                                                    t.
                                                                                     '.
                                                                                      ''::
                                                                                         2b,.26
                                                                                         ,          1
                                                                                                  ...,s
                                                                                                     .;.
                                                                                                       .
                                                                                                                i,.
                                                                                                                 F
                                                                                                                 l
                                                                                                                .<.7
                                                                                                                  t;.
                                                                                                                   :
                                                                                                                   '
                                                                                                                  ., ,
                                                                                                                     .,
                                                                                                                                   :.t
                                                                                                                                     .3
                                                                                                                                      t
                                                                                                                          àf. .. ., ..,
                                                                                                                      ...)b
                                                                                                                                          '                '
                                                                                                                                                          ,.
                                                                                                                                                               '                .
                                                                                                                                                                                            ,.
                                                                                                                                                                                             ,       .
                                                                                                                                                                                                                                  ''                '
                                                                                                                                                                                                                                                        .   ..
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                              .       ..
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       ;   .                                ''     '' . .
                                                                                                                                                                                                                                                                                                          ;,. . , , ,.
                                                                                                                                                                                                                                                                                                                                      .''.'îi ..n
                                                                                                                                                                                                                                                                                                                             'r .', ..1
                                                                                                                                                                                                                                                                                                                                            .. i
                                                                                                                                                                                                                                                                                                                                           i;
                                                                                                                                                                                                                                                                                                                                  .. ,,&. ., ..
                                                                                                                                                                                                                                                                                                                          , ,... ..
                                                                                                                                                                                                                                                                                                                                                 't;...'. ''.. .,....,...ç....'q.'sv....L.,..,.!
                                                                                                                                                                                                                                                                                                                                                   ë!
                                                                                                                                                                                                                                                                                                                                                .. .
                                                                                                                                                                                                                                                                                                                                                                                               .,...4,'.,.,r
                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                                                                 ' ''' . ,
                                                                                                                                                                                                                                                                                                                                                                                                             ' *''
                                                                                                                                                                                                                                                                                                                                                                                                           y.. ., ,k, ,,,....
                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                            ,.,.,... j..
      $..z-o., .
               .;<
                 .(-.,u'kN..,.!aJz..+:
                                     ..2.'! .'                                                                           I.
                                                                                                                          '...-,t &-.....r,..f
                                                                                                                            C!                                              .       . . ..
                                                                                                                                                                                         ..'. ..#            '            ..                            '..     . ..                                  -. '                       . . .. ,
                                                                                                                                                                                                                                                                                                                                        1-'
                                                                                                                                                                                                                                                                                                                                          .?.,':.f
                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                  ..:,rw ..-: ..
                                                                                                                                                                                                                                                                                                                                                               .,.(*  q
                                                                                                                                                                                                                                                                                                                                                                      yu
                                                                                                                                                                                                                                                                                                                                                                    .(.
                                                                                                                                                                                                                                                                                                                                                                      ' vg
                                                                                                                                                                                                                                                                                                                                                                         ...1
                                                                                                                                                                                                                                                                                                                                                                            xuZ
                                                                                                                                                                                                                                                                                                                                                                              :zi
                                                                                                                                                                                                                                                                                                                                                                                ..x'@'     .ksx.
                                                                                                                                                                                                                                                                                                                                                                                     .-'-,wpu    *>
                                                                                                                                                                                                                                                                                                                                                                                                  .q
                                                                                                                                                                                                                                                                                                                                                                                                   ..i
                           j                                                                                                                                                                                                                                   '

                           1
                           1
              .            I
                           1
                           I
                           1
                           I                                                                                                                            '
                           1                                                                                                                                                                                                                                                                                                                                                                                        '
                           1
                           1
                           1                                                                                                                                                                                                           .
                           I
                           d                                                                                                                                                                                 .
                           1
                           l
                           I
                           j                                                                                     .                                                                                                                     '
                           i
                           j                                                                                                                                                                                                                                                                                                                                     '                               .
                           I
                           I
                           1
                           1
                           1
                           1                                                                                                                                                                                                                                                                      '
                           k


                            I
